DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to application filed 04/02/2019. 
Claims 2-3 have been cancelled. 
Claims 1, 4-22 are pending in this application.
Claims 1, 9-12, 15 have been amended in the instant application.
Claims 16-22 are newly added claims

Claims 1, 4-22 are allowed.

Interview Summary
A proposed amendment was submitted for applicant’s consideration. Examiner suggested the applicant to amend the claims as shown in the Examiner’s Amendments below in order to place the application in condition for allowance.

Examiner’s Amendments
An examiners amendments to the records appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendments was given via email by the applicants representative, Mr Jonathan Berschadsky (Reg. No 46,551) on 12/30/2021

The application has been amended as follows:

1. (Currently Amended)	A method of media content item caching on a media-playback device, the method comprising: 
obtaining destination data that specifies a destination of the media-playback device; 
obtaining route data that specifies a route from a current location of the media-playback device to the destination of the media-playback device; 
obtaining at least one connectivity map based on the route data; 
determining area data based on the at least one connectivity map and the route data, wherein the area data specifies one or more areas of limited network connectivity;
generating, based on the area data, identifier data that identifies one or more media content items that are selectable to be played during the one or more areas of limited network connectivity; and
caching, at the media-playback device, the one or more media content items using the identifier data,
wherein obtaining the destination data includes: 
obtaining input data from the media-playback device;
providing the input data as input to a destination prediction engine having neural network trained to predict a destination, wherein the neural network is a long short-term memory recurrent neural network; and
obtaining the destination as output from the destination prediction engine; and
wherein providing the input data as input to the destination prediction engine includes:

providing an identifier of the sub-region as the input to the destination prediction engine, wherein providing the identifier of the sub-region as the input to the destination prediction engine includes:
formatting the sub-region as a one-hot vector; and
providing the one-hot vector as the input to the long short-term memory recurrent neural network. 

2. (Canceled)	

3. (Cancelled)	 

4. (Previously Presented)	The method of claim 1, wherein providing the input data as input to the destination prediction engine includes:
providing location data, bearing data, and altitude data of the media-playback device as the input to the neural network.
		
5. (Previously Presented)	The method of claim 1, wherein providing the input data as input to the destination prediction engine includes:
providing the input data as input to the neural network, wherein the neural network is trained to predict a destination for a particular user based on training data regarding the particular user. 

6. (Previously Presented)	The method of claim 1, wherein providing the input data as input to the destination prediction engine includes:
providing the input data as input to the neural network, wherein the neural network is trained to predict a destination for a particular region based on training data of a plurality of aggregated users. 

7. (Previously Presented)	The method of claim 1, wherein providing the input data as input to the destination prediction engine includes:
providing the input data as input to the neural network, wherein the neural network is trained to predict a destination based on training data of a plurality of aggregate users and a particular user.

8. (Previously Presented)	The method of claim 1, wherein obtaining the at least one connectivity map comprises selecting the at least one connectivity map from a plurality of connectivity maps based in part on a time of day and a day of the week.

9. (Currently Amended)	The method of claim 1, wherein predicting the one or more media content items that are selectable to be played during the one or more areas of limited network connectivity includes:
obtaining time data that includes a start time of a period of limited network connectivity and an end time of the period of limited network connectivity. 

10. (Currently Amended)	The method of claim 9, predicting the one or more media content items that are selectable to be played during the one or more areas of limited network connectivity further includes:
determining a current position in a currently playing media content item context of the media-playback device;
determining a future position in the currently playing media content item context that will be playing between the start time of the period of limited network connectivity and the end time of the period of limited network connectivity; and
caching a media content item that is scheduled to be played at the future position in the currently playing media content item context.

that are selectable to be played during the one or more areas of limited network connectivity includes:
obtaining device-specific media content item consumption data for the media-playback device;
determining a group of devices based on the device-specific media content item consumption data; and 
extracting the one or more media content items that are selectable to be played based on the group of devices, thereby predicting the one or more media content items that are selectable to be played during the one or more areas of limited network connectivity.

12. (Currently Amended)	The method of claim 11, wherein extracting the one or more media content items that are selectable to be played based on the group of devices includes selecting a number of most-played media content items for the group of devices.

13. (Previously Presented)	The method of claim 11, wherein determining the group of devices includes, based on the device-specific media content item consumption data:
determining a similarity in media content item context consumption among the group of devices over a predefined period of time.

14. (Previously Presented) 	The method of claim 1, wherein obtaining the destination of the media-playback device includes, prior to providing the input data as input to the destination prediction engine:
 determining whether a known destination is available from a mapping application operating on the media-playback device; and 
determining that the known destination is not available from the mapping application.

, comprising:
one or more processing devices; and
a memory device coupled to the one or more processing devices and storing instructions thereon that, when executed by the one or more processing devices, cause the one or more processing devices to perform operations comprising: 
obtaining destination data that specifies a destination of the media-playback device; 
obtaining route data that specifies a route from a current location of the media-playback device to the destination of the media-playback device; 
obtaining at least one connectivity map based on the route data; 
determining area data based on the at least one connectivity map and the route data, wherein the area data specifies one or more areas of limited network connectivity;
generating, based on the area data, identifier data that identifies one or more media content items that are selectable to be played during the one or more areas of limited network connectivity; and
caching, at the media-playback device, the one or more media content items using the identifier data,
wherein obtaining the destination data includes: 
obtaining input data from the media-playback device;
providing the input data as input to a destination prediction engine having neural network trained to predict a destination, wherein the neural network is a long short-term memory recurrent neural network; and
obtaining the destination as output from the destination prediction engine; and
wherein providing the input data as input to the destination prediction engine includes:
determining, based on the input data, a sub-region in which the media-playback device is located; and
providing an identifier of the sub-region as the input to the destination prediction engine, wherein providing the identifier of the sub-region as the input to the destination prediction engine includes:
formatting the sub-region as a one-hot vector; and
providing the one-hot vector as the input to the long short-term memory recurrent neural network. 

16. (New)	The system of claim 15, wherein providing the input data as input to the destination prediction engine includes:
providing location data, bearing data, and altitude data of the media-playback device as the input to the neural network.

17. (New)	The system of claim 15, wherein providing the input data as input to the destination prediction engine includes:
providing the input data as input to the neural network, wherein the neural network is trained to predict a destination for a particular user based on training data regarding the particular user. 

18. (New)	The system of claim 15, wherein providing the input data as input to the destination prediction engine includes:
providing the input data as input to the neural network, wherein the neural network is trained to predict a destination for a particular region based on training data of a plurality of aggregated users. 

19. (New)	The system of claim 15, wherein providing the input data as input to the destination prediction engine includes:
providing the input data as input to the neural network, wherein the neural network is trained to predict a destination based on training data of a plurality of aggregate users and a particular user.

20. (New)	The system of claim 15, wherein obtaining the at least one connectivity map comprises selecting the at least one connectivity map from a plurality of connectivity maps based in part on a time of day and a day of the week.

21. (New)	The system of claim 15, wherein predicting the one or more media content items that are selectable to be played during the one or more areas of limited network connectivity includes:
obtaining time data that includes a start time of a period of limited network connectivity and an end time of the period of limited network connectivity. 

22. (New)	The system of claim 21, predicting the one or more media content items that are selectable to be played during the one or more areas of limited network connectivity further includes:
determining a current position in a currently playing media content item context of the media-playback device;
determining a future position in the currently playing media content item context that will be playing between the start time of the period of limited network connectivity and the end time of the period of limited network connectivity; and
caching a media content item that is scheduled to be played at the future position in the currently playing media content item context.



Claims 1, 4-22 are allowed


The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.  Although Dixon looks to solve a similar issue on a high level, the technical approach of Dixon and the instant application differs specifically in the sub region selection and the neural network. The instant application utilizes one-hot vectors as input to a specific short-term memory recurrent neural network, whereas Dixon is mute on the matter. 

Dixon (US9414222B1) discloses a system and method for predicting potential future data content that a user of a device may potentially access and consume, and pre-downloading the data content prior to a predicted time the user may access and consume the data. Network coverage dead spots can also be identified and the data can be pre-downloaded on the user's device before the user enters the dead spots, thereby providing the user with relevant data even when the user is located in a dead spot. The prediction may be based on the user's past usage of the device, the user's past behavior, and other such data to as to download relevant data to the user's and limit consumption of storage on the user's device. (see abstract).  

	Sun (US8239911B1) discloses a method of operating a video system. The method includes determining a projected geographic path of a mobile communication device and determining a transfer schedule for reference frames of a video based on the projected geographic path. The method also includes transferring the reference frames of the video based on the transfer schedule for delivery to the mobile communication device over a wireless communication system and transferring update frames of the video for delivery to the mobile see abstract).  

Gibbon et al. (US10136380B2) provides a mobile device that incorporates the subject disclosure may perform, for example, operations including requesting transport characteristics of a network coupled to a server and to the device according to a trajectory of the device. Data packets are transported to the mobile device according to a dynamic adaptive streaming over hypertext transfer protocol. The operations include obtaining the current transport characteristics of the network and predicting a future transport characteristic of the network, according to the trajectory of the device. A time is scheduled for sending a request to the server for transmission over the network of a data packet. The time can be scheduled according to the current and future transport characteristics of the network, to avoid degradation in quality of media content presented by the device. The data packet received responsive to sending the request is buffered for a future presentation of the media content. (see abstract).

Rong et al. (US20160191650A1) discloses method, system, and programs for dynamic content pre-caching. In one example, a first piece of information representing usage data of a user deice is obtained. A second piece of information representing a connection condition of the user device is also obtained. A third piece of information representing a pre-caching instruction is then received from a remote device. The third piece of information is generated based on the first and second pieces of information. One or more pieces of content are then fetched from a remote content source based on the third piece of information. (see abstract).

Carbune et al. (US20190095786A1) discloses methods, systems, and apparatuses for implementing advanced content retrieval are described. Machine learning methods may be implemented so that a system may predict when a user device may experience network disconnections. The system may also predict the type of content one or more applications on the user device may seek to download during the network disconnection period. Neural networks may be trained based on user activity log data and may implement machine-learning techniques to determine user preferences and settings for advanced content retrieval. The system may predict when a user may want to download content in advance, the type of content the user may be interested in, anticipated network connectivity, and anticipated battery consumption. The system may then generate recommendations for the user device based on the predictions. If a user agrees with the recommendations, the system may obtain and cache the content. (see abstract).


However, the prior art of records fail to teach or suggest individually or in combination as amended above in claim 1. Dependent claims 4-14 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as amended above in claim 15. Dependent claims 16-22 further limits allowed independent claim 15; therefore, they are also allowed.


Accordingly, claims 1, 4-22 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATTA KHAN whose telephone number is (571)270-7364.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ATTA KHAN/
Examiner, Art Unit 2449